DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Responsive to the amendment filed 7 September 2022 claims 1, 2, 4, 12, 19, 20, and 25-28 are amended and claims 3, 15, and 16 are cancelled.  Claim 29 is withdrawn.  Claims __ are currently under examination.  

Status of Previous Rejections
Responsive to the amendment filed 7 September 2022 new grounds of rejection are presented. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 20-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 12, it is not clear what would or would not be a “set of microstructure characteristics” that would be altered.  There is no qualification of this term, nor is there any description as to how to select any set of characteristics, nor is there any description even of what microstructure characteristics might be able to be created by the method, nor any description of how the method makes these unnamed characteristics. This limitation is a concept that is much broader in scope than what is described in a way that enables the skilled artisan to practice the invention. Applicant has claimed very specific results are generated, but will not specify what results those are or how to get them other than that they are “characteristics.”  The skilled artisan is left with undue burden to practice the invention.
Claim 20 requires the limitations of infiltrating an active material into pores of a nanoporous metal or metal oxide particle via solution-based deposition, vapor-based deposition, or by producing the active material by at least partially converting a surface of the pores via treatment in chemically active gaseous media at a temperature range from about 0  ̊ C. to about 700  ̊ C.” These limitations are not enabled by the specification to allow a skilled artisan to practice the scope of what is claimed.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  These factors are considered now. 
(A) The breadth of the claims.  The claims are considered to be much broader than what is enabled by the specification.  Claim 20 requires an “active material” that is infiltrated into a nanoporous metal or metal oxide.  The specification describes certain materials but does not describe “active materials” per se.  The claim goes on to limit that these are “intercalation-type battery electrode active material”  or “conversion-type battery electrode active material.”  These limitations are at best a desired result rather than a structure or composition.   There is no qualification of these terms, nor is there any description as to how to select an “intercalation-type battery electrode active material”  or “conversion-type battery electrode active material,” nor is there any description even of what “activity” would be useful or how to select a material therein.  
In [0052] the specification only mentions F-containing gases, which would mean that F-containing active materials.  This is the portion of the specification which applicant argues supports the claim as amended (Remarks, p. 8).   No fluoride is mentioned in the claim. No gas species are described capable of delivering for the litany of materials described in conjunction with “intercalation-type battery electrode active material”  or “conversion-type battery electrode active material.”  
Further, the one and only example in the speciifcation uses Cu particles in the process, but now the claimed process uses a “metal or metal oxide” without any limits.   There is no direction as to how to select a metal or metal oxide that would be suited to the process and applicant’s ultimate use.  There is no investigation into the function of the vast amount of metals or metal oxides that are intended to be covered in the scope of the claim.   Applicant has claimed very specific results are generated in claim 20, but has chosen to not specify what materials to use or how to determine what materials to use in the claim itself.  It is not clear how this would work for the sheer scope of what is sought to be covered. 
(B) The nature of the invention.  The nature of the invention as claimed defeats enablement.  The “active material” in claim 20 is not defined with any specificity.   This term is at best vague and the skilled artisan is left with undue burden to even determine what the claim means. Claim 20 also recites a “gaseous media” converts a surface of pores of a nanoporous material.  The examples described for this are fluoride-containing gases that react to form fluoridated lithium metal.   No examples of reduction to practice are included.  No other materials are described that would encompass the vast range of “gaseous media” or “metal or metal oxide.”  The hypothetical example in the specification is insufficient to describe to a skilled artisan the full scope of the invention.  
Similarly in claim 12, the “set of microstructure characteristics” is vague and not considered limited to what is described in the examples in the specification.  There is no explanation as to how this result would be achieved that would enable a skilled artisan to practice the scope of claim 12. 
(C) The state of the prior art.  The prior art demonstrates chemical dealloying of specific alloys, but does not fill in the gaps that applicant has chosen to omit from claim 12.  
(D) The level of one of ordinary skill.  The skilled artisan would be able to practice the examples disclosed in the specification, however the claimed subject matter is both vague and broad to the extent that a skilled artisan cannot practice the scope of what is claimed now. 
(E) The level of predictability in the art.  Predictability of the art is not considered to be prejudicial to enablement.  
(F) The amount of direction provided by the inventor.  There Is no direction as to how to select metals or metal oxides in claim 20, nor of the active materials.  There is no direction as to how to select “active materials” that would be compatible with a metal or metal oxide.  
(G) The existence of working examples.  Applicant has specific material examples that are used, which are not enabling of the vague and broad claims.  One example is givecn for copper.  NO examples are given for any other metal.  No examples are given for a metal oxide.  No examples are given of a “set of microstructure characteristics” beyond “being nanoporous.”  
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  The skilled artisan is left with undue burden to even determine if a process falls within the metes and bounds of claim 12 or claim 20.  The selection of “set of microstructure characteristics” is an untenable burden.  The selection of “Active material” with any of solvent or vapor deposition of a “gaseous media” at 0-700 C is an undue burden.  The selection of “Active material” with any nanoporous metal or metal oxide is an undue burden.  The skilled artisan has an undue burden to practice the scope of what is now claimed.  
Each of claims 21-28 depends from claim 20 and is also not enabled for the same reasons.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 requires that the active material is “intercalation-type battery electrode active material”  or “conversion-type battery electrode active material.”  It is not clear what these terms are intended to include or exclude from the claim.  The word “type” is a modifier whose scope is unclear.  The metes and bounds of “intercalation-type” and “conversion-type” materials are not defined and the skilled artisan is left to determine for themselves what this means.   It appears that this may be a material that is claimed based on the intended result after the material has been transformed, rather than being claimed based on any structure or composition.  The metes and bounds are not defined. 
In [0052] the specification only mentions F-containing gases, which would mean that F-containing active materials.  This is the portion of the specification which applicant argues supports the claim as amended (Remarks, p. 8).   It is not clear then whether this is limited to the scope of only those materials described in the specification which contain F, or to any materials which would hold charge in a Lithium battery applications in intercalation or conversion, or something broader in scope than that.  
Claim 20 recites forming an “active material-based nanocomposite material.”  It is not clear what is meant by “active material-based” in this case.  The specification and examples seems to describe that the material is a nanoporous material such as a metal or metal oxide, into which a relatively small amount of an active material is deposited or infiltrated, and so it is unclear what, if anything, would be meant by “active material-based.”  No embellishment is offered in the specification as to a meaning of this term.  
Each of claims 21-28 depends from claim 20 and is also indefinite.


Allowable Subject Matter
Claims 1, 2, 4-11, 13, 14, 17-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or fairly suggest the invention of claim 1, including providing Cu alloyed with a group II metal, exposing the alloy to a hydrophilic solvent or PEG, dealloying the material in order to create a nanomaterial with the Cu.  Chen et al describe using an CuMn alloy to selectively dealloy in an aqueous solvent, and to create tailored nanoporous Cu.  However Chen does not envision use of a group II metal as claimed.  

Response to Arguments
Applicant's arguments filed 7 September 2022 have been fully considered but they are not persuasive.  
	Applicant argues that the amendments to claim 1 overcome the rejections under 35 USC 112 for lack of enablement and for indefiniteness.  NO rejections are made for claim 1 under 35 USC 112, responsive to the amendment.  Regarding claim 12 specifically, the rejection is maintained due to the “set of characteristics” limitation.  What is claimed is far broader than what a skilled artisan would be able to reproduce, and is not enabled. 
	Regarding claim 20, applicant amends the claim to require that the gaseous media comprises come part of the active material.  Applicant further amends the claim such that the active material is of the “intercalation-type” or “conversion-type.”  The claim is not enabled for the reasons siated above.  Further it s not clear what is now being claimed as the metes and bounds of “intercalation-type” and “conversion-type” materials are not ever defined.  
Applicant argues that the rejections of claim 1 over Yushin and over Zhao are moot.  IN response to the amendment, no rejections are made for claim 1.  
Regarding claim 20, Applicant argues that the “nanoflake” of Berdichevsky is not a particle into which the material is infiltrated as now claimed.   Applicant argues that the metal nanowires or nanoflakes are merely a conductive additive that interconnects the active particles.  The examiner agrees that the structures described in Berdichevsky are not nonporous metal particles that are infiltrated with active material.  That rejection is considered overcome in view of applicant’s amended claim. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734


/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734